Citation Nr: 0621867	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include renal cell carcinoma of the left kidney.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
April 1948 to April 1950, appealed that decision to the 
Board.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
A Board decision dated in August 2000 affirmed the RO's 
denial of the benefit sought on appeal.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the "Court"); and in an Order 
dated in April 2001, the Court vacated the Board's decision 
and returned the case to the Board for final appellate 
review.  A Board decision dated in September 2002 again 
denied the benefit sought on appeal.  An appeal to the Court 
resulted in an Order dated in March 2004, which vacated the 
Board's decision and remanded the matter to the Board for 
readjudication consistent with a Joint Motion for Remand 
(Joint Motion).  The case was subsequently returned to the 
Board.  Thereafter, the Board remanded the case for further 
development in August 2004.  After this development was 
completed, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A Board decision dated in January 1998 denied service 
connection for a kidney disorder.

3.  The evidence received since the January 1998 Board 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.

4.  A kidney disorder, to include renal cell carcinoma of the 
left kidney, was not manifested in service or for many years 
following separation from service, and is not shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Board's January 1998 decision, which denied 
entitlement to service connection for a kidney disorder, is 
final. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2005).

2.  The evidence received subsequent to the Board's January 
1998 decision is new and material, and the claim of 
entitlement to service connection for a kidney disorder is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).

3. A kidney disorder, to include renal cell carcinoma of the 
left kidney, was not incurred in or aggravated by active 
service, nor may carcinoma of the left kidney be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence 

At the outset, the Board observes that the appellant's claim 
of entitlement to service connection for a kidney disorder 
was previously considered and denied in a rating decision 
dated in January 1998.  The appellant appealed that decision 
to the Board, which affirmed the denial of service connection 
in a January 1998 decision.  The appellant was provided 
notice of that decision and that decision represents a final 
decision. 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2005).  

In April 1998, the appellant requested that his claim of 
entitlement to service connection for a kidney disorder be 
reopened.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes for the record there 
has been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  Under the version applicable to 
this claim, new and material evidence is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

The RO reopened the appellant's claim and addressed the claim 
on a de novo basis. See April 2002 supplemental statement of 
the case.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal 
jurisdictional issue that the Board is required to address on 
appeal despite the RO's action. See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996) (statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits).

In this case, the evidence which the RO considered as new and 
material evidence consists of additional service records in 
the form of Daily Sick Reports. See Daily Sick Reports dated 
from July 1948 to July 1949.  The Board finds that this 
evidence is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim. See 38 C.F.R. § 
3.156(c) ("where the new and material evidence consists of a 
supplemental report from a service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
the original jurisdiction").  Accordingly, the Board agrees 
that the appellant's claim should be reopened.

B.	The Veterans Claims Assistance Act

Also as a preliminary matter, the Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) 
that became law in November 2000.  The VCAA provides, among 
other things, that the VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

As set forth above, the Board finds that the appellant's 
claim of entitlement to service connection for a kidney 
disorder should be reopened because of the submission of new 
and material evidence.  Since reopening of the appellant's 
claim represents a partial grant of the appellant's appeal, 
the appellant cannot be prejudiced by any deficiency, if any, 
in the notice and assistance requirements of the VCAA 
regarding new and material evidence.  

With respect to the merits of the appellant's service 
connection claim, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
in September 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
September 2004 letter told him to provide any relevant 
evidence in his possession. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)(Pelegrini II).  

Although the September 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in November 2004. 

The appellant's available service records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant has indicated that he has received no VA treatment, 
and thus, there are no VA records to obtain. See March 1995 
hearing transcript, p. 2.  In regards to the appellant's 
service records, the Board observes that the RO requested the 
appellant's service medical records from the National 
Personnel Records Center (NPRC); and was informed in March 
1994 that there were no medical records on file.  The NPRC 
essentially told the RO that any records that may have been 
in their possession were likely destroyed in a fire at their 
facility in 1973.  The NPRC suggested a search of alternative 
records and requested additional information to permit such a 
search. See March 1994 request for information and response.  

The RO requested additional information from the appellant. 
January 1996 letter from the RO to the appellant.  The 
appellant completed an NA Form 13055, which reflected that he 
was treated for blood in the urine from February 1949 until 
March 1949 while stationed in the United States. February 
1996 National Archives and Records Administration NA Form 
13055.  In response to the submission of this information, 
the NPRC indicated in August 1996 that no remarks found 
pertaining to the appellant were found.  Nevertheless, the 
appellant's congressional representative was able to obtain 
pertinent service records consisting of Daily Sick Reports 
from the NPRC in October 1999; and such records are now 
associated with the claims file.  With respect to other 
service medical records, the Board is not aware of any 
additional assistance that can be provided to the appellant 
and finds that service medical records are as complete as 
possible.  In addition, the Board finds there is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
   
The Board acknowledges that the appellant has not been 
afforded a recent VA examination in connection with his 
claim.  However, such an examination is not necessary in 
light of a March 1994 VA examination report in which the 
appellant was diagnosed with status post left nephrectomy for 
malignant renal tumor. See March 1994 examination report, p. 
2.  In addition, the Board finds that a new VA examination is 
unnecessary since the claims file contains a VA medical 
opinion addressing the likelihood that the appellant's renal 
cell carcinoma had its symptomatic onset during service. See 
December 2005 VA opinion request; April 2006 VA opinion.  

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

C.  Law and Analysis   

The appellant contends that he developed hematuria during 
service; and this hematuria was antecedent to his subsequent 
diagnosis of a kidney disorder and renal cell carcinoma.  
Specifically, the appellant testified at a previous RO 
hearing that he had blood in his urine to such a degree in 
service that he was taken to a hospital via ambulance. March 
1995 hearing transcript, p. 7.  He stated that his medical 
condition was worked up at that time, after which he was told 
that he had a kidney problem. Id., p. 8.  He reported that he 
was hospitalized for approximately 3 weeks during which he 
received treatment for his kidney disorder. See January 1995 
substantive appeal.  The appellant also testified that within 
one year to 18 months after leaving service, he received 
treatment for his kidney disorder. March 1995 hearing 
transcript, p. 2.  As will be discussed in more detail below, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim; and as such, the appeal must 
be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as calculi of the kidney, 
nephritis or a malignant tumor, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant was diagnosed with a small renal cell carcinoma 
of the upper left kidney in December 1986, for which he 
underwent a radical left nephrectomy. See December 1986 
medical records from J.B., M.D.  During his last VA 
examination, the appellant was diagnosed with status post 
left nephrectomy for malignant renal tumor, presumably 
hypernephroma. See March 1994 VA examination report, p. 2.  
This diagnosis constitutes a current disability for VA 
purposes and fulfills the requirements of the first element 
for service connection.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board acknowledges that the appellant's service medical 
records are not available to support or rebut his claim.  
However, Daily Sick Reports associated with the claims file 
reveal that the appellant was seen on sick call on six 
occasions in 1948 and 1949. See Daily Sick Reports dated from 
July 1948 to July 1949.  Specifically, these records reflect 
that the appellant was seen on August 29th, September 2nd, 
and December 23rd in 1948; and on February 1st, February 8th 
and February 21st in 1949.  The records do not show the 
nature of any disease or injury for which the appellant was 
treated; but do reveal that on all occasions, the appellant 
was returned to duty the same day. Id. ("Immediate 
Disposition: DV").  None of the records reflect that the 
appellant was hospitalized during any of his sick calls, nor 
do they reveal that the appellant was hospitalized for 
approximately 3 weeks from February 1949 to March 1949.  
Thus, the Daily Sick Reports do not assist in supporting the 
appellant's claim.  

In addition, the appellant's post-service medical records do 
not reveal that he either had complaints of or treatment for 
hematuria or a kidney disorder within one year of separation 
from service; or that he experienced a continuity of 
symptomatology regarding these conditions from his time in 
service to the present.  While the appellant testified that 
he was treated for his kidney disorder by private physicians 
within the first year to 18 months post-service, and that he 
continued treatment in the 1950s and 1960s, these records 
could not be obtained or associated with the claims file. See 
January 1995 substantive appeal; February 1994 request for 
records; March 1995 hearing transcript; March 1995 report of 
contact; September 2004 statement in support of claim.  
Private medical bills dated from January 1972 to January 1977 
show that the appellant received treatment that included 
hospitalization with radiological and laboratory services, 
but fail to reflect the reasons why such treatment was 
needed.  Notably, the records do not show that the appellant 
was treated for a kidney disorder during this period of time; 
and the Board cannot assume that these records are in fact 
related to the appellant's kidney disorder. See April 1998 
statement; August 1998 notice of disagreement; September 1998 
substantive appeal.  To make such an assumption would be 
speculative, particularly in light of the fact that the only 
medical disorder related to the 1970's reported in the 
appellant's post-service medical records is prostatitis. See 
October 1985 medical records of S.H., M.D. ("The patient is 
a . . . . male with a history of prostatitis since 1971 . . 
.").  Thus, the January 1972 to January 1977 records are not 
particularly probative or helpful in regards to the issue on 
appeal. 

Additional post-service medical records contained in the 
claims file also do not assist in supporting the appellant's 
claim.  In this regard, the Board observes that the first 
medical evidence contained in the claims file reflective of 
hematuria are dated in March 1985. See medical records dated 
from December 1981 to November 1985 from Dr. H.  These 
records report that the appellant continued experiencing 
hematuria from March 1985 until December 1986, at which time 
he was diagnosed with renal cell carcinoma and underwent a 
radical left nephrectomy. Id.; medical records dated October 
1986 to January 1984 from J.B., M.D.  They show that the 
appellant had diagnoses of urinary tract infections and 
prostatitis on several occasions between March 1985 and 
November 1985 as well. Medical records dated from December 
1981 to November 1985 from Dr. H.  However, none of the 
medical records dated prior to March 1985 show either 
complaints or treatment of hematuria, or report a history of 
hematuria prior to that time.   

Of particular interest to the Board are medical records dated 
in October 1986, which reflect that the appellant reported a 
history of hematuria 1 year prior to his visit and that he 
had been evaluated by a family practitioner who cleared the 
hematuria presumably with antibiotics. See October 1986 
medical records from Dr. B.  The appellant was noted to have 
had an episode of gross hematuria associated with some 
frequency and burning 1 week prior to his October 1986 
appointment; that he was evaluated for those complaints; and 
that he had microscopic hematuria on that date. Id.  Included 
with Dr. B.'s records was a record of a hospitalization of 
the appellant in December 1986 which noted a similar history, 
but included as a past medical history that the appellant had 
surgery on his prostate and bladder in 1976, without any 
other hospitalizations. See December 1986 records from Dr. B.  
It was during that hospitalization that a left renal mass was 
identified and the appellant underwent a radical left 
nephrectomy. Id.  

In addition to the foregoing, the claims file contains a VA 
examination report dated in March 1994 which shows the 
appellant reported he underwent a nephrectomy in 1986 because 
of some kind of malignant left renal tumor; and noted that 
his "symptoms prior to the surgery were limited to 
intermittent hematuria of several years' duration, 
occasionally associated with left flank pain."  The 
appellant's remaining post-service medical records do not 
discuss his history of hematuria or reflect that it occurred 
prior to 1985. See post-service medical records dated from 
December 1986 to September 2004 from St. Vincent Hospital, 
Associated Urologist, Inc., Dr. B. and Dr. H.   

Therefore, the record thus far reflects that the appellant 
was seen a total of six times while in service with unknown 
complaints and diagnoses.  The first post-service medical 
record evidencing complaints of hematuria are dated in March 
1985, almost 35 years after the appellant separated from 
service.  These medical records report that the appellant 
consistently provided a medical history to his medical 
providers in which he indicated that his hematuria had its 
onset in the mid-1980's.  The medical history provided by the 
appellant is essentially corroborated by the medical records 
themselves in that they show treatment for a persistent 
urinary tract infection and hematuria beginning in March 
1985.  At no time during his medical treatment did the 
appellant relate a pre-1985 history of hematuria or prior 
hospitalizations associated with hematuria.  Based upon this 
evidence, the Board finds that the appellant's post-service 
medical records does not support the appellant's claim that 
he experienced hematuria indicative of kidney problems in 
service or within one year of separation from service.  In 
addition, the Board finds that these records do not reflect a 
continuity of symptomatology such that the Board can presume 
that the appellant began treatment in service for 
symptomatology associated with his kidney disorder that 
continued until the time that his left kidney was removed due 
to a malignant tumor in December 1986. 

The Board finds the medical history set forth in the 
appellant's post-service medical records to be more probative 
than the appellant's statements in light of the service Daily 
Sick Reports.  These sick reports do not corroborate that 
appellant's assertions that he developed hematuria during 
service that required a period of hospitalization of 
approximately 3 weeks.  The Board also finds the lack of 
post-service medical records reflective of treatment for 
hematuria from 1940 to March 1985 to be persuasive.  In 
addition, the Board is more inclined to accept the 
recollection of the appellant's medical history as related to 
his private physicians in the mid-1980's as being more 
accurate than his later recollection in light of the fact 
that the appellant's recollection in the mid-1980's is more 
recent in time to the events in question; and one can safely 
assume that an accurate medical history would have been 
expected to have been provided by a patient to his physicians 
since it would have been relevant and necessary for proper 
treatment.  Therefore, the Board places greater reliance and 
probative value on the history related to the appellant's 
treating physicians in the mid-1980's as opposed to the later 
dated recollection by the appellant of his medical history.  

As for the third element of the service connection test (a 
nexus between the current disability and the in-service 
event), the Board observes that the only medical nexus 
opinion of record indicates that the appellant's kidney 
disorder is not related to his period of service. April 2006 
medical opinion.  After reviewing the appellant's claims 
file, including the appellant's medical records and 
statements, a VA examiner reported that it was impossible to 
determine what type of urological disorder the appellant 
experienced and was treated for during his period of active 
duty and the years immediately following service. April 2006 
opinion.  However, he indicated that while the natural 
history of primary kidney cancers can be quite protracted, he 
found it to be exceedingly unlikely that a diagnosis of 
kidney cancer would be preceded by any urological 
symptomatology almost four decades earlier. Id.  He reported 
that while the extent of the appellant's purported 1960's 
medical evaluation was unknown, it appeared that upper 
urinary tract pathology (which included kidney lesions) was 
either directly excluded or not entertained by the 
appellant's medical provider. Id.; January 1995 substantive 
appeal; March 1995 hearing transcript.  He then stated that 
the fact that the appellant went 24 years without further 
symptoms referable to the urinary tract strongly spoke 
against the relationship of whatever symptomatology he had in 
1960 and the discovery of kidney cancer in 1986. Id.  The 
examiner ultimately opined that there was no causal link 
between the appellant's alleged kidney disorder in the late 
1940's and the discovery of left renal cell carcinoma in 
1986. Id. 

Thus, the only competent medical evidence of record 
addressing the claimed relationship between the appellant's 
kidney disorder and service consists of a negative opinion 
against the relationship. Id.  The Board finds that this 
opinion is not only persuasive and credible, but 
uncontroverted.  As such, the appellant's claim of 
entitlement to service connection must be denied.   

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for a kidney disorder, to include renal cell 
carcinoma of the left kidney, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a kidney disorder, to include renal 
cell carcinoma of the left kidney, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


